DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 18-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The following terms lack antecedent basis:  “the motor and pump”  (claims 18-20).  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matani (U.S. 10,106,441 B2).

    PNG
    media_image1.png
    605
    673
    media_image1.png
    Greyscale

Matani teaches a method for operating a submerged water desalination apparatus comprising the steps of producing at least partially desalinated water and brine from a plurality of submerged water separation elements (106, 107); collecting product water in a product water collector (the internal cavity of vessel 102) that receives product water from the membrane elements; pumping product water from the collector using a variable outlet motorized submersible pump 124 having a suction side that receives product water from the collector and a discharge side that pumps the product water through the product water conduit 128; and automatically reducing the pump output to prevent cavitation over a range of product water flow rates from the membrane elements (a liquid level control system deactivates the pump when the liquid level is too low within the collector, see col. 14, lines 14+) [as in claim 28].   

He also teaches the corresponding apparatus including the reverse osmosis membrane elements [as in claims 1-2].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11-17, 20 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Glynn (U.S. 2016/0185626 A1) in view of Kunczynski (U.S. 2006/0065597 A1).

    PNG
    media_image2.png
    345
    517
    media_image2.png
    Greyscale

Glynn teaches a submersible water desalination apparatus 200 comprising a plurality of reverse osmosis water separation membrane elements 104 producing fresh water and brine 130, a product water collector (the line 134 between the unit 102 and the fresh water pump 136), and a variable output motorized submersible pump 136 [0029] pumping fresh water to the surface via a produce water conduit [as in claims 1-2].

Glynn doesn’t specify the automatic control or coupling that reduced pump output to prevent cavitation over a range of flow rates from the membrane elements but such is taught by Kunczynski.

Kunczynski teaches a coupling—e.g. a one-way clutch assembly 78— between the submersible pump and motor for preventing cavitation [as in claim 1].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the coupling of Kunczynski in the invention of Glynn, since Kunczynski teaches the benefit of avoiding cavitation [0042].  Cavitation results in increased wear and tear to the motor.  It also would have been obvious since both references teach pumps driven by saltwater [0029].

Upon modification, the corresponding method steps are also taught [as in claim 28].

As for claims 3-8 and 29, Glynn teaches pumps of various types [0029] such that the specific type of the well-known pump types of claims 3-8 and 29 would have been within ordinary skill depending upon availability, number of pumps, design load, etc. 

As for claim 9, Glynn teaches the fresh water pump can be a plurality of pumps [0025] which would share the load from the unit 102.

As for claims 11-17, the recovery ratio of the product water volume to the feed water volume would have been obvious depending upon the type of membranes used, the applied pressure, the depth of the apparatus below the surface, and the desired degree of treatment depending upon the intended use.  

As for claim 20 the clutch assembly 78 of Kunczynski is a mechanical coupling between the motor and pump.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Glynn as modified above and in further view of KR 101067422 B1, hereinafter ‘422.  

‘422 teaches an OTEC heat engine using brine to produce electric power (abstract, figures).  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the brine outlet flow of the modified Glynn to flow to the OTEC of ‘422 since ‘422 teaches the benefit of producing electric power thereby increasing energy efficiency.  

Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Glynn in view of Kunczynski, as applied to claim 1 above, and in further view of Woo et al. (U.S. 2014/0116957 A1), hereinafter “Woo”.  Woo teaches a signaling device (differential pressure sensor 150) for determining clogging of a submerged filter [as in claim 27].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the differential pressure sensor 150 of Woo in the invention of the modified Glynn, since Woo teaches the benefit of indicating cleaning or maintenance of a filter to a controller. 

Claims 21-22 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matani in view of Looper et al. (U.S. 2010/0300683), hereinafter “Looper”.  Looper teaches an acoustic (abstract) or vibration sensor [0027] [as in claims 21-22 and 30].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the acoustic or vibration sensor of Looper in the invention of Matani since Looper teaches the benefit of indicating cavitation which can cause accelerated wear and mechanical damage to pump components [0006].  It is noted that Looper teaches his invention relates generally to the field of pumps.  

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Glynn in view of Kunczynski, as applied to claim 1 above, and in further view of the Soviet Union reference SU 979711 A, hereinafter “711”.

The modified Glynn teaches a clutch for preventing cavitation but doesn’t specify a magnetic clutch.  However, such is taught by ‘711.  ‘711 teaches a pumping unit including a magnetic adj clutch.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the clutch of the modified Glynn to be a magnetic clutch as in ‘711, since ‘711 teaches the benefit of anti-cavitation properties—the goal of the modified Glynn.  

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Glynn in view of Kunczynski, as applied to claim 1 above, and in further view of the Chinese Reference CN 105971952 B hereinafter “952”.  ‘952 teaches a hydraulic torque converter for a hydraulic pump for preventing the cavitation phenomenon.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the hydraulic torque converter of ‘952 in the pump of the modified Glynn, since substitution of parts for the same purpose (preventing cavitation when pumping fluid) is within ordinary skill.  

Claims 23-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matani in view of Discenzo et al. (U.S. 6,663,349), hereinafter “Discenzo”.  Discenzo teaches a pressure or flow sensor for determining cavitation in the pump (col. 8, lines 47-62)[as in claims 23 and 24].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the pressure or flow sensor of Discenzo in the invention of Matani, since Discenzo teaches determining cavitation in a pump to prevent pump damage (see the paragraph spanning cols. 2 and 3).  Also, since both oxygen and pH of the liquid changes upon vaporization of the liquid during cavitation, also having an oxygen or pH sensor would have been obvious.  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778